DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The amendment dated 1/25/2021 has been considered and entered into the record.  The limitations of claim 12, which was inadvertently indicated as allowable in the last Office Action, have been added to claim 8 thereby overcoming the previous rejection of claim 8.  Claim 12 is cancelled.  Accordingly, the previous rejection of claim 8, and claims 10 and 25, which depend from claim 8 are hereby withdrawn.  Claims 1, 4–8, 10, 13, 14, 16–19, and 21–26 remain pending.  Claims 1, 4–7, 14, 16–19, 21–24, and 26 remain allowable for the reasons set forth in the previous Office Action.  Claims 8, 10, 13, and 25 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2006/0135699 A1) in view of Chou (US 2011/0306731 A1).
Li discloses a composition for the manufacture of fibers comprising first and second propylene polymers.  Li abstract, ¶ 295.  The first propylene polymer is an impact propylene homopolymer and may be present in the composition at a level of at least 50 weight percent, while the second propylene polymer comprises a reactor-blended, propylene-based copolymer elastomer present in the composition at weights of up to 50 percent.  Id. ¶¶ 41, 164, 169–172, 183, 207, 211–212, 246, 273 claims 41, 49  The propylene-based elastomer comprises propylene and from about 5 to about 25 weight percent ethylene units, a tacticity in excess of 90%, and a heat of fusion of less than 70 J/g.  Id.  Li has defined ethylene to be an alpha-olefin polymer.  Id. ¶ 273.  
The Li composition may further comprise one weight percent slip additive and is blended to form a fiber with a monocomponent structure and denier of from about 0.5–10.  Id. ¶¶ 229, 234–236, 307.  The Li composition may be used for injection molding to form a fiber that has a peak elongation greater than 630%.  See id. Table 11.  Claim 25 requires a fiber, wherein the fiber has a peak elongation greater than 300% when spun at 1500 m/min as measured by a Textechno Statimat machine.  As demonstrated above, the claimed compositions are obvious.  Accordingly, the Li composition, when drawn into a fiber would necessarily have a peak elongation greater than 300%. 
Li fails to teach an acceptable MWD value for the propylene homopolymer.
Chou teaches a polypropylene impact copolymer composition comprising a matrix polypropylene homopolymer phase and a dispersed ethylene-propylene copolymer, wherein the polypropylene homopolymer preferably has a relatively broad MWD of between 4 and 8.  Chou abstract, ¶¶ 6, 22.  The Chow composition exhibits improved stiffness without degrading impact performance.  Chou abstract.  
It would have been obvious to one of ordinary skill in the art to have selected a propylene homopolymer with a MWD of greater than 6.0 and less than 9.0 in order to form a product with improved stiffness without degrading impact performance as set forth in Chou.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Chou as applied to claim 8 above, and further in view of Cheng (US 7,319,122 B2).
Li and Chou fail to teach an acceptable Mz/Mw value for the propylene homopolymer.
Cheng teaches a blended propylene composition that includes homopolymers used to form fibers.  Cheng abstract, 1:38–2:51.  Acceptable Mz/Mw values to make the propylene homopolymer fibers are in excess of 3.  Id. 3:15, Table 1. 
Thus, it would have been obvious to the ordinarily skilled artisan to have used propylene homopolymers having the Mz/Mw values taught by Cheng in order to successfully to form the fibers of Li.


Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks regarding claim 8 and its depending claims are not persuasive because the limitations of claim 12, which was incorporated into claim 8, are taught by Li.  As noted above, claim 12 was inadvertently indicated as allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786